FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 31, 2022

                                            No. 04-21-00511-CV

                           IN RE DANNY HERMAN TRUCKING, INC.

                                     Original Mandamus Proceeding1

                                               ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        Relator filed its original petition for writ of mandamus on November 16, 2021. On April
7, 2022, relator filed a letter with this court informing the court that a settlement had been
reached between the parties and a motion to dismiss would be forthcoming. Relator requested
thirty days to finalize the parties’ settlement agreement prior to filing a motion to dismiss this
original proceeding. The requested period of thirty days has expired, and the relator has not filed
a motion to dismiss.

       We ORDER relator to file an advisory to this court, no later than June 10, 2022,
informing this court of the status of this case. If relator does not file an advisory to this court by
June 10, 2022, this proceeding will be dismissed for want of prosecution. See TEX. R. APP. P.
42.3(b).

           It is so ORDERED on May 31, 2022.

                                                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2021-CI-13372, styled Maria Itzel Mendoza, et al v. Danny Herman
Trucking, Inc. et al, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Aaron Haas
presiding.